                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


    UNITED STATES OF AMERICA                         )
                                                     )     NO. 3:18-cr-00275
    v.                                               )
                                                     )     JUDGE CAMPBELL
    ADRIAN ABERNATHY                                 )


                                   MEMORANDUM AND ORDER

           Pending before the Court are Defendant’s pro se request for compassionate release (Doc.

No. 89), and the Government’s Response in opposition (Doc. No. 91, 93). For the reasons set forth

below, Defendant’s request for compassionate release (Doc. Nos. 89) is DENIED.

                       I. FACTUAL AND PROCEDURAL BACKGROUND

           Defendant pled guilty, pursuant to a Plea Agreement, to possession with intent to distribute

heroin, in violation of 21 U.S.C. § 841(a)(1) (a lesser included offense of Count One). (Doc. No.

69). Through the Plea Agreement, the parties agreed to a sentence of 24 months of imprisonment,

and the Government agreed to dismiss Count Two charging possession of a firearm in furtherance

of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A). (Id.) At the subsequent

sentencing hearing, on November 22, 2019, the Court imposed the agreed 24-month sentence.

(Doc. Nos. 80, 81).

           Defendant’s pending request references the COVID-19 coronavirus pandemic. The

COVID-19 coronavirus pandemic has been declared a national public health emergency.1 As of


1
     See   Renewal      of    Determination     that     a     Public    Health Emergency   Exists,
www.phe.gov/emergency/news/healthactions/phe/Pages/covid-19-2Oct2020.aspx (renewing, effective
Oct. 23, 2020, determination that a nationwide public health emergency exists due to the COVID-19
pandemic and has existed since January 27, 2020) (last visited Dec. 28, 2020).




         Case 3:18-cr-00275 Document 96 Filed 01/04/21 Page 1 of 7 PageID #: 404
December 28, 2020, COVID-19 had killed more than 330,000 Americans and infected over

18 million.2 The Centers for Disease Control and Prevention (“CDC”) advises that individuals

with certain underlying health conditions and older adults are at an increased risk for severe illness

and death if they contract the virus.3 The CDC defines “severe illness” as hospitalization,

admission to the ICU, intubation or mechanical ventilation, or death.4 According to the CDC,

“[t]he best way to prevent illness is to avoid being exposed to the virus.”5

                                   II. STANDARD OF REVIEW

        In December 2018, Congress passed the First Step Act, Section 603 of which transformed

the process for compassionate release under § 3582(c)(1)(A) to allow prisoners to directly petition

courts. Until this amendment, compassionate release motions could only be brought by the

Director of the Bureau of Prisons, an option that was infrequently exercised.6 The compassionate

release statute now states in relevant part:

           (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
           motion of the defendant after the defendant has fully exhausted all

2
    CDC, COVID Data Tracker, http://covid.cdc.gov/covid-data-tracker (last visited on Dec. 28, 2020).
3
    CDC, People Who Are at Increased Risk for Severe Illness, https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-at-increased-risk.html (last visited Dec. 28, 2020).
4
    CDC, Evidence Used to Update the List of Underlying Medical Conditions That Increase a Person’s
Risk of Severe Illness from COVID-19, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/evidence-table.html (last visited on Dec. 28, 2020).
5
  CDC, How COVID-19 Spreads, https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-
covid-spreads.html. (last visited Dec. 28, 2020).
6
    The first year after passage of the First Step Act, 145 offenders were granted compassionate release
under 18 U.S.C. § 3582(c)(1)(A), a five-fold increase from fiscal year 2018, during which 24 compassionate
release motions were granted. See United States Sentencing Commission, The First Step Act of 2018: One
Year of Implementation, 46-49 (Aug. 31, 2020); United States v. Jones, 980 F.3d 1098, 1101 n.1 & 1105
(6th Cir. 2020). Of the motions granted during the first year, 96 were filed by the offender. Id.

                                                    2




    Case 3:18-cr-00275 Document 96 Filed 01/04/21 Page 2 of 7 PageID #: 405
          administrative rights to appeal a failure of the Bureau of Prisons to bring a
          motion on the defendant’s behalf or the lapse of 30 days from the receipt of
          such a request by the warden of the defendant’s facility, whichever is earlier,
          may reduce the term of imprisonment (and may impose a term of probation
          or supervised release with or without conditions that does not exceed the
          unserved portion of the original term of imprisonment), after considering the
          factors set forth in section 3553(a) to the extent that they are applicable, if it
          finds that—

          (i) extraordinary and compelling reasons warrant such a reduction…

          and that such a reduction is consistent with applicable policy statements
          issued by the Sentencing Commission;

18 U.S.C. § 3582(c)(1)(A).

       The requirement that a prisoner exhaust administrative rights to appeal or wait 30 days

after the first request to the prison is a mandatory claims-processing rule. United States v. Alam,

960 F.3d 831, 833 (6th Cir. 2020). In Alam, the Sixth Circuit considered the exhaustion

requirement in the context of the unique circumstances presented by the COVID-19 pandemic and

concluded that exhaustion “operates as an ‘unyielding procedural requirement[]’” and is not

subject to equitable exceptions. Id., at 834. If a prisoner fails to comply with the exhaustion

requirement, the Alam Court instructed that district courts should dismiss the prisoner’s request

for compassionate release without prejudice. Id.

       Once the exhaustion requirement is satisfied, district courts in the Sixth Circuit are to

evaluate the merits of a request for compassionate release by applying a three-step test. United

States v. Jones, 980 F.3d 1098, 1105-08 (6th Cir. 2020). “At step one, a court must ‘find[]’ whether

‘extraordinary and compelling reasons warrant’ a sentence reduction.” Id., at 1107-08. Step two

requires the court to “‘find[]’ whether ‘such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.’” Id., at 1108. At step three, the court must

                                                   3




    Case 3:18-cr-00275 Document 96 Filed 01/04/21 Page 3 of 7 PageID #: 406
consider “any applicable § 3553(a) factors and determine whether, in its discretion, the reduction

authorized by [steps one and two] is warranted in whole or in part under the particular

circumstances of the case.” Id.

       In Jones, the Sixth Circuit also addressed the issue of whether the district court, as part of

step two, should have applied Sentencing Guideline Section 1B1.13 (“Reduction in Term of

Imprisonment Under 18 U.S.C. § 3582(c)(1)(A) (Policy Statement)”), which was promulgated in

2006. Id., at 1108-11. The court pointed out that, since the First Step Act was enacted in 2018, the

Sentencing Commission has not amended the policy statement and, as currently worded, the

existing policy statement applies only to motions filed by the BOP. Id. Finding the existing policy

statement “inapplicable” to cases filed by an imprisoned person, Jones instructs that in considering

such a filing, a court may “skip” step two of the inquiry and has “full discretion to define

‘extraordinary and compelling’ without consulting the policy statement § 1B1.13.” Id., at 1111.

                                         III. ANALYSIS

       As an initial matter, the Court concludes that Defendant has met the exhaustion

requirement of Section 3582(c)(1)(A). Defendant has attached his request to the Warden of the

facility where he is housed, dated March 29, 2020, requesting compassion release (Doc. No. 89,

at 6), and the Government does not contest that he has exhausted administrative remedies. (Doc.

No. 91, at 9).

       Through his filings, Defendant presents the following basis for his request for

compassionate release. Defendant is 27 years old and is currently housed at McCreary USP in

Kentucky. He has served approximately 75% of his 24-month sentence, and his projected release

date is June 6, 2021. Defendant states that he suffers from chronic asthma, and bronchitis.

                                                 4




    Case 3:18-cr-00275 Document 96 Filed 01/04/21 Page 4 of 7 PageID #: 407
According to the CDC, people with chronic bronchitis are at an increased risk for severe illness if

they contract COVID-19, and those with moderate to severe asthma may be at an increased risk

for severe illness if they contract COVID-19. (https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html (last visited Jan. 2, 2021)). According to

Defendant, there has been a recent outbreak of COVID cases at McCreary USP.7 Defendant

contends the higher risk of developing serious complications if he contracts the virus constitutes

“extraordinary and compelling reasons” for the Court to grant compassionate release.

       Relying on Defendant’s BOP medical records (Doc. No. 93), the Government disputes that

Defendant suffers from severe asthma and bronchitis, and argues that the BOP has made great

efforts to maintain the safety of inmates.

       For purposes of Defendant’s request, the Court will assume he has demonstrated

“extraordinary and compelling reasons” for compassionate release. As instructed by Jones,

therefore, the Court will proceed to step three – consideration of the Section 3553(a) factors to

determine if release is appropriate.

       Section 3553(a) requires the Court to “impose a sentence sufficient, but not greater than

necessary” to comply with a number of factors including: the nature and circumstances of the

offense and the history and characteristics of the defendant; the need for the sentence imposed to

reflect the seriousness of the offense, to promote respect for the law, and to provide just punishment

for the offense; to afford adequate deterrence to criminal conduct; to protect the public from further

crimes of the defendant; the applicable Sentencing Guidelines range; and the need to avoid


7
  The BOP website reveals that McCreary USP has had over 100 COVID cases. See Bureau of Prisons,
COVID-19 Coronavirus https://www.bop.gov/coronavirus (last visited Jan. 2, 2021).

                                                  5




    Case 3:18-cr-00275 Document 96 Filed 01/04/21 Page 5 of 7 PageID #: 408
unwarranted sentence disparities among defendants with similar records who have been found

guilty of similar conduct. 18 U.S.C. § 3553(a).

       Defendant argues these sentencing factors support release because he has served a

substantial portion of his sentence; was compliant with release conditions while awaiting sentence;

has had no disciplinary actions while in BOP custody; and has plans to live with his mother and

obtain employment upon release.

       The Government argues Defendant should complete service of his 24-month sentence

based on the need to protect the public from further crimes, the need for deterrence, ensuring just

punishment, and promoting respect for the law. The Government points out that, before

apprehension for the offense of conviction, Defendant fled from police while carrying a large

amount of heroin, cash, and a gun.

       Nature and Circumstances of the Offense. According to the “Factual Basis” section of the

Plea Agreement describing the offense of conviction, Defendant fled from police, and before he

was apprehended, discarded a bag carrying a large amount of heroin, a fully-loaded firearm, and

thousands of dollars in cash. Other evidence seized from the apartment where Defendant was

staying included drug trafficking paraphernalia and a second firearm.

       History and Characteristics of the Defendant. Defendant is 27 years old. He reported,

through the PSR, a relatively stable childhood, but also a history of alcohol and marijuana use. He

also reported that he has suffered from asthma since childhood, and uses an inhaler, as needed, to

treat the condition. Defendant has had a sporadic employment history.




                                                  6




    Case 3:18-cr-00275 Document 96 Filed 01/04/21 Page 6 of 7 PageID #: 409
       According to the PSR, Defendant has had two prior convictions: one for drug trafficking,

and one for aggravated criminal trespass involving a former girlfriend. Defendant was on probation

when he committed the offense of conviction.

       Sentencing Guidelines Range. With a total offense level of 25 and a Criminal History

Category of III, the applicable Sentencing Guidelines range was 70-87 months of imprisonment,

but based on the Plea Agreement, Defendant was sentenced well below the guideline range. The

Plea Agreement also allowed Defendant to avoid a statutory mandatory minimum sentence with

the Government’s agreement to dismiss the Section 924(c) charge.

       Given the nature of Defendant’s offense of conviction, and the substantial reduction from

the applicable guideline range he has already received as part of his sentence, and having

considered all the factors listed in Section 3553(a), the Court concludes that a sentence of “time-

served” – in this case, approximately 18 months of a 24-month sentence – is not sufficient. A time-

served sentence would undermine the need to promote respect for the law, the need to afford

adequate deterrence, and the need for the sentence imposed to reflect the seriousness of the offense.

Accordingly, Defendant’s request for compassionate release (Doc. No. 89) is DENIED.

       It is so ORDERED.


                                                      _______________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                 7




    Case 3:18-cr-00275 Document 96 Filed 01/04/21 Page 7 of 7 PageID #: 410
